DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it should not be in claim format.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) s 1, 2, 3, 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2010/0289589) and Harima (2012/0319792).

Re cls 1 and 2:The reference to Ito et al shows a vibrato/resonator device with substrate having opposing 1st and 2nd surfaces as highlighted below.


    PNG
    media_image1.png
    613
    1245
    media_image1.png
    Greyscale


The vibrator element (2,XTAL) is shown on the 1st substrate surface with circuit elements 15, 11 that are also part of the oscillating circuit in general. The processing circuit, temperature is shown on the 2nd surface  and allows for temperature regulation of the output signal(oscillation output). A through electrode thru which (7a,7b) pass allow for supply rail and ground connections for all the circuit elements to work correctly.
The reference does not show wiring between the elements, however, the examiner takes official notice with regards this as trace conductors in the substrate allow for the functionally equivalent means, as  wiring, to couple the elements on the substrate.
Also, the use of a PLL as part of the processing of the oscillator output to allow for enhanced stabilization is not shown
With respect to this, that is having a PLL separate from the resonator, the reference to Harima is relied on, see figure below.

    PNG
    media_image2.png
    880
    1268
    media_image2.png
    Greyscale



“[0033] Furthermore, the IC chip 8 is formed by an oscillation circuit, a PLL circuit, a multiplier circuit, an output circuit, and etc., for providing a desired frequency output according to the oscillation frequency of the crystal resonator 4...”
This allows for further enhancement of the oscillator circuit output that makes use of the resonator as a reference source.
In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that wiring to couple the elements appropriately and finally to the terminal leads (7a,b)  is part and parcel of such a circuit and whether it is a trace in substrate or other forms of wiring, this is a must for circuit operation. The use of a PLL, in addition, allows for further stabilization of the oscillation output as is shown by the Harima reference.

Re claim 3: a temperature sensor(11) is part of the temp control circuit(4)(ITO).

Re claim 4: as shown above on the 1st surface, the resonator is side by side with the circuit elements shown(ITO).

Re claim 5: as shown in the drawings the resonator is electrically coupled to wiring(trace) at an end portion with elements 11 and 16(ITO).






Allowable Subject Matter
Claims 6 and 7 are  allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849